Citation Nr: 0429862	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  02-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a compensable evaluation for a scar of the 
left parietal area, residual of a shell fragment wound, with 
retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought on 
appeal.  The veteran, who had active service from June 1968 
to May 1970, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for additional development in May 2003, and 
that development was completed.  The case has since been 
returned to the Board for appellate review.

The Board observes that the veteran's appeal had originally 
included the issue of entitlement to a compensable evaluation 
for scars of the abdomen and left hip; however, during the 
pendency of the appeal, a rating decision dated in October 
2003 increased the disability evaluation to 10 percent 
effective from June 29, 2001.  Thereafter, the veteran's 
representative submitted a statement in July 2004 indicating 
that the October 2003 rating decision had resolved the issue 
of entitlement to a compensable evaluation for residuals of 
shell fragment wounds to the abdomen and left hip.  He also 
indicated that there was only a single issue remaining on 
appeal.  The Board notes that current VA regulations permit 
the appellant's authorized agent to withdraw an appeal. See 
38 C.F.R. § 20.204.  As such, the issue no longer remains in 
appellate status and no further consideration is required.

The Board also notes that the veteran stated in his June 2002 
VA Form 9 that he had severe headaches and that the November 
2001 VA examiner had only measured his scars.  Additionally, 
his representative submitted a statement dated in August 
2002, which indicated that the veteran had persistently 
complained of headaches due to trauma since the time he 
sustained a head wound with retained foreign bodies.  The 
veteran further testified in September 2002 that his 
headaches were more at tissue than the scar itself.  It is 
unclear as to whether the veteran intended to file a separate 
claim for service connection for headaches.  However, this 
matter is not currently before the Board because it has not 
been prepared for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate action.
FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.   The veteran's scar of the left parietal area is not 
productive of slight disfigurement of the face, head, or 
neck, or of one of the eight characteristics of 
disfigurement.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a scar of the 
left parietal area, residual of a shell fragment wound, with 
retained foreign body have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.118, Diagnostic Code 7800 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed his claim for an increased evaluation in 
June 2001.  Thereafter, in a rating decision dated in 
December 2001, the benefits were denied.  Only after those 
rating actions were promulgated did the RO, in letters dated 
in June 2003 and May 2004, specifically provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate a claim for an increased evaluation, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  However, the 
Board also notes that the record indicates that prior to that 
time the appellant had been apprised of what evidence would 
be necessary to substantiate the claim, as well as informed 
of the division of responsibility for obtaining such 
evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the Board notes that 
the appellant had been provided with a copy of the rating 
decision dated in December 2001, setting forth the general 
requirements of the law, the evidence considered, and the 
reasons why his claim was denied.  The general advisement and 
the pertinent laws and regulations, including the schedular 
criteria, were reiterated in a Statement of the Case dated in 
May 2002 as well as in Supplemental Case dated in May 2004.  
Additionally, the Board sent a letter to the veteran in May 
2003 indicating that VA had issued new regulations for rating 
skin disabilities under 38 C.F.R. § 4.118, which became 
effective August 30, 2002.  A copy of the revised rating 
criteria was also enclosed with the letter.  The Board 
subsequently remanded the case in May 2003 for additional 
development, which included notifying the veteran of the VCAA 
and its provisions as well as scheduling the veteran for a VA 
examination.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  However, in the present case, the 
appellant's claim for an increased evaluation was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 and 
May 2004 was not given prior to the first AOJ adjudications 
of the claim, the notice was provided by the AOJ prior to the 
most recent transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in November 2001 and 
August 2003, which were conducted by physicians who rendered 
relevant opinions as to the issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim for 
an increased evaluation for a scar of the left parietal area 
is appropriate.


Background and Evidence

A rating decision dated in September 1970 granted service 
connection for a scar of the left parietal area, residual of 
a shell fragment wound, with a retained foreign body and 
assigned a noncompensable evaluation effective from June 1, 
1970.  That determination was based on a review of the 
veteran's service medical records as well as on the findings 
of a VA examination performed in July 1970.  The veteran 
later filed his claim for an increased evaluation in June 
2001, and the December 2001 rating decision now on appeal 
continued the noncompensable evaluation. During the pendency 
of the appeal, that evaluation has remained in effect.

The veteran was afforded a VA muscle examination in November 
2001 during which the examiner noted that the veteran had a 
scar on the left parietal region of the scalp, which he was 
unable to see or palpate in the area, as well as a scar on 
the right iliac crest near the interior, anterior superior 
spine.  There was no tenderness, adhesion, ulceration, or 
breakdown of the skin.  Nor was there any elevation, 
depression, underlying tissue loss, inflammation, edema, or 
keloid inflammation.  The texture was good, and the color of 
the scar was the same as that of the normal area of skin.  
The examiner also noted that there was no disfigurement, burn 
scar, or limitation of function by the veteran's scars, and 
he diagnosed the veteran with shrapnel wound scars on the 
left scalp, right hip, right buttocks, and left ankle, which 
were all asymptomatic.  X-ray reports confirmed these 
findings.  

The veteran was also provided a VA scar examination in 
November 2001 during which the examiner indicated that there 
was no sensitivity or tenderness of the scars.  Nor was there 
any tissue loss, adhesions, tendon damage, or bone, joint, or 
nerve damage.  The veteran's muscle strength was good, and he 
did not have muscle herniation, loss of muscle function, or 
an affected joint.  He was diagnosed with superficial 
penetration of the right gluteus maximus and in the left 
temporalis muscle of the scalp.

In his September 2002 hearing testimony before the Board, the 
veteran stated that his scar had not interfered with his 
employment   He also indicated that he had headaches, which 
he believed was more at issue than the scars themselves.  He 
could not testify as to whether he had any surgery in skull 
area, as he had been unconscious for three weeks. 

The veteran was afforded another VA examination in August 
2003 during which his scars were evaluated.  A physical 
examination revealed a normal scalp without any tenderness.  
The examiner's impression included a tender well-healed 
abdominal scar as well as occasional shooting pain in left 
hip area that was probably due to neuralgia caused by 
shrapnel in the femoral head area.  An x-ray had confirmed 
the presence of shrapnel.  The examiner's impression did not 
mention the veteran's scar of the left parietal area.


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his scar of the left parietal area.  More 
specifically, the veteran maintains that the current 
evaluation assigned for his scar does not accurately reflect 
the severity of symptomatology associated with that 
disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the schedule for rating disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions and civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

The veteran's scar of the left parietal area is currently 
evaluated under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  The Board notes that during the 
pendency of this appeal, VA issued new regulations for rating 
disabilities for skin disability under 38 C.F.R. § 4.118, 
which became effective August 30, 2002.  However, the Board 
notes that consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to August 30, 
2002, neither the RO nor the Board could apply the revised 
rating schedule. 

Under the version of Diagnostic Code 7800 applicable prior to 
August 30, 2002, a noncompensable rating, the currently 
assigned disability evaluation, is assigned for slight 
disfigurement of the head, face, or neck.  A 10 percent 
disability evaluation is contemplated for moderate 
disfigurement, and a 30 percent disability evaluation is 
warranted for severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.

Under the revised criteria that became effective on August 
30, 2002, a ten percent evaluation is warranted when there is 
a scar with one characteristic of disfigurement.  The eight 
characteristics of disfigurement for the purposes of 
evaluation under 38 C.F.R.§ 4.118, are: scar that is 5 or 
more inches (13 or more cm.) in length; a scar that is at 
least one-quarter (0.6 cm.) wide at widest part; surface 
contour of scar is elevated or depressed on palpation; scar 
is adherent to underlying tissue; skin that is hypo- or 
hyper-pigmented in an area exceeding six square inches (36 
sq. cm.); skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); underlying soft tissue is missing in an area 
exceeding six square inches (39 sq. cm.); skin is indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.). See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) 
(2003).  A 30 percent disability evaluation is contemplated 
for disfigurement of the head, neck, or face with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes, (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7800, the Board is of 
the opinion that the veteran is not entitled to an increased 
evaluation for his scar of the left parietal area.  In this 
regard, the Board notes that the November 2001 VA muscle 
examiner was unable to see or palpate the scar on the left 
parietal region of the scalp.  In fact, he commented that the 
scar was asymptomatic and that there was no disfigurement.  
His findings were confirmed by x-ray.  Additionally, the 
August 2003 VA examiner reported a normal scalp without any 
tenderness.  As such, the evidence of record does not show 
the veteran to have moderate disfigurement of the face, head, 
or neck.  Therefore, the Board finds that the veteran has not 
met the criteria for a compensable evaluation under the old 
schedular criteria of Diagnostic Code 7800.

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 7800, the Board is once again of 
the opinion that the veteran is not entitled to an increased 
evaluation.  As noted above, the November 2001 VA examiner 
was unable to see or palpate the veteran's scar of the left 
parietal region and noted that the scar was asymptomatic with 
no disfigurement, and the August 2003 VA examiner indicated 
that the veteran had a normal scalp without any tenderness.  
The evidence of record does not indicate that the veteran's 
scar is 5 or more inches in length, at least one-quarter inch 
wide at the widest part, elevated or depressed on palpation, 
or adherent to underlying tissue.  Nor does the veteran have 
hypo- or hyper-pigmented skin in an area exceeding six square 
inches, abnormal skin texture in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six square inches, or skin that is indurated and inflexible 
in an area exceeding six square inches.  Thus, the veteran 
does not appear to have one of the eight characteristics of 
disfigurement.  Therefore, the Board finds that the veteran 
is not entitled to a compensable evaluation under the rating 
criteria in effect as of August 30, 2002.

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this case, 
however, there has been no showing that the veteran's scar 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the assigned disability evaluations.  Nor 
does his disability otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extra schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (b) (1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  



ORDER

A compensable evaluation for a scar of the left parietal 
area, residual of a shell fragment wound, with retained 
foreign body is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



